SIMONTOH, Circuit Judge
(concurring). I fully concur in the conclusion reached by the court. The evidence establishing beyond question that Samuel L. Lusk, the intestate of the plaintiffs, when he undertook to couple the cars, had been informed that another hand had been instructed to perform this duty; that he also was aware that under the rules of the company all couplings must be made with a stick, and that going between the cars must be avoided, — -notwithstanding this, he took upon himself, without orders, to do the coupling, and in doing so, instead of using a stick, he attempted to do it with the hand. His own act's were the proximate cause of his injury. He put himself in a position- in which he had no business to be, and attempted to discharge the duty of another. In doing this he violated the rule of the company adopted for the prevention of the very thing which happened. He voluntarily put himself, without cause, in a position of peril, and enhanced his danger by nonobservance of the rule. The court below could not have done otherwise than it did in instructing the jury. Affirmed.